Citation Nr: 0720851	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  02-19 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to service connection for a right knee 
disability, to include arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1969 to August 
1971 and again from November 1981 to April 1982.  This case 
comes to the Board of Veterans' Appeals (Board) from a July 
2002 rating decision.  The case was remanded by the Board in 
April 2006 for further development, all of which has been 
completed prior to this decision being made.


FINDING OF FACT

A right knee injury incurred in service and the residuals of 
such injury have manifested in a right knee disability that 
has been identified after service.


CONCLUSION OF LAW

A right knee disability was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has claimed (see August 2002 written statement) 
that while on a night march during training at Camp Pendleton 
in 1969, he stepped into a hole and injured his knee.  Upon 
waking the next morning, his knee was apparently swollen like 
a balloon.  He reportedly went to sick bay and had his knee 
drained and placed in a cast.  He claims that the cast 
remained on for several weeks and he was assigned to "Casual 
Company" on medical hold for two months while recovering 
from this injury.

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be: 1) 
a medical diagnosis of a current disability; 2) medical or, 
in certain cases, lay evidence of in-service occurrence of a 
disease or injury; and 3) medical evidence of a nexus between 
an in-service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight of 
the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those situations.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

While the veteran's service medical records are silent 
regarding this injury, service administrative records 
corroborate that he was placed on a medical hold with "Cas 
Unit" from January 1970 to March 1970.  The reason for the 
medical hold was not identified and the service medical 
records on file reflect no indication of treatment for any 
disability during this period of time.  The reports of a 
September 1970 "replacement" examination and a July 1971 
separation examination fail to reflect any findings 
concerning the right knee.  However, at a June 1981 Navy 
reenlistment examination, the veteran asserted that while in 
service in 1969, he injured his right knee and experienced 
swelling and pain.  He asserted that the knee was drained and 
placed in a cast and that he had no sequelae (as of the June 
1981 examination).  The examination itself revealed that the 
lower extremities were stable and had range of motion that 
was within normal limits (the right knee was not referenced 
specifically).

Private medical records reflect that the veteran first began 
seeking treatment for right knee complaints (post service) in 
October 1989.  By December 1993, he was diagnosed as having 
prominent tricompartmental osteoarthritis with mild-moderate 
joint space narrowing, marked marginal spur formation, and at 
least one intra-articular osteochondral body posteriorly.

The veteran underwent a VA examination of his right knee in 
October 2006 at which time the examiner, after reviewing the 
veteran's medical records and eliciting a medical history 
from the veteran, diagnosed the veteran as having advanced 
degenerative arthritis of the right knee.  The examiner also 
stated that it was at least as likely as not that the 
veteran's right knee disability was related to the injury 
described in service.  Athough this injury was not indicated 
in the veteran's service medical records, the veteran's 
service personnel records corroborate the veteran's claim of 
being put on "Casual Company" as a result of the injury and 
his subsequent medical records including medical histories 
taken from the veteran since the alleged incident include his 
continued statement of original injury occurring in service.  
As a result of this evidence described above which 
corroborates the veteran's claim and the medical opinion 
linking the veteran's current disability to an injury 
incurred in service based on that evidence, the veteran's 
claim for entitlement to service connection for a right knee 
disability must be granted.

In light of the favorable action taken, discussion of whether 
VA has met its duties of notification and assistance is not 
required, and deciding the appeal at this time is not 
prejudicial to the veteran.


ORDER

Entitlement to service connection for a right knee 
disability, to include arthritis, is granted.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


